DETAILED ACTION
	This action is in response to the amendment filed 3/8/2021. Currently, claims 1-22 are pending in the application. New claims 11-22 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1.
Applicant’s amendments to claims 2-10 are sufficient to overcome the previous objection to claims 2-10.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejections of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 4 is sufficient to overcome the previous rejections of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 5 is sufficient to overcome the previous rejections of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 6 is sufficient to overcome the previous rejections of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 7 is sufficient to overcome the previous rejections of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Applicant’s arguments that Baratier et al. (US 2013/0140289) does not qualify as prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baratier et al. (WO 2011/147985 A1).
Applicant's remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes legal phraseology, which is not permitted. The term “comprising” should be removed from the abstract to avoid this error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “an undercut thickness at an undercut portion of the retention profile is less than the first cusp thickness,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 17 recites “a thickness of the retention profile varies across the entire retention portion,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  claim 18 recites “the first cusp thickness is a first minimum thickness, and the thickness of the retention profile increases in either direction along the retention profile,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites “an apex thickness,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “wherein the apex thickness adapted to contact” should be amended to recite ---wherein the apex thickness is adapted to contact---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites “wherein the apex thickness adapted to contact an apex (a) of a sidewall of the portion of the teeth,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in order to correct a typographical error, “the undercut portion the portion of the teeth” in lines 2-3 should of the portion of the teeth---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites “the undercut portion of the retention profile is configured to contact the undercut portion of the portion of the teeth, the undercut portion the portion of the teeth being a radially outermost point of the portion of the teeth with respect to a longitudinal axis extending substantially perpendicular to a gingival part of the portion of the teeth,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  claim 22 recites “the inner receiving portion and a free end of the retention profile avoid contact with the gingival part,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “the first cusp thickness is between approximately 0.2 mm and approximately 12 mm.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches that the first cusp thickness is between (exactly) 0.2 mm and (exactly) 12 mm. See [0195] of the publication of the present application. Claim 12 depends on claim 11 and therefore, includes the same error.
Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “the retention load is between approximately 0 N and approximately 100 N.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches that the retention load is between (exactly) 0 N and (exactly) 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “a maximum thickness is located between the first cusp thickness and the apex thickness.” No support is provided for this claim limitation in Applicant’s specification as originally filed. With reference to Applicant’s Figure 12a, it is clear that the maximum thickness of the device is located at EPc2, which is not positioned between the first cusp thickness (EPc1) and the apex thickness (EPa) as claimed.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “an undercut surface area between approximately 15 mm2 and approximately 60 mm2.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches that the undercut surface area is between 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the teeth” in line 6 of the claim. It is unclear if these recited “teeth” are the “teeth on a maxilla” and/or the “teeth on a mandible” that are previously recited in the claim. Claims 2-22 depend on claim 1 and therefore, include the same error.
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the retention profile in the retention portion over tips of a cusp of the portion of the teeth" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-22 depend on claim 1 and therefore, include the same error.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "approximately" in claim 12 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claimed thickness is rendered indefinite by the use of the term “approximately.”
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “the teeth” in line 3 of the claim. It is unclear if these recited “teeth” are the “teeth on a maxilla” and/or the “teeth on a mandible” that are recited in claim 1 (upon which claim 13 depends).
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "approximately" (twice recited) in claim 14 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claimed retention load range is rendered indefinite by the use of the term “approximately.” Claim 15 depends on claim 14 and therefore, includes the same error.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "approximately" in claim 15 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claimed retention load is rendered indefinite by the use of the term “approximately.”
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “the teeth” 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “the teeth” in line 5 of the claim. It is unclear if these recited “teeth” are the “teeth on a maxilla” and/or the “teeth on a mandible” that are recited in claim 1 (upon which claim 20 depends).
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "approximately" (twice recited) in claim 21 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claimed surface area range is rendered indefinite by the use of the term “approximately.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baratier et al. (WO 2011/147985 A1) in view of Shackelford (US 2,707,951) in view of Bergersen (US 2003/0224314).
Regarding claim 1, Baratier discloses a method of designing an intra-oral device (Figure 1a) including: obtaining an electronic 3D data of a patient's dental arch including teeth on a maxilla and teeth on a mandible by scanning (obtaining a first three-dimensional data set of the lower jaw and teeth and of the upper jaw and teeth using computer aided design and computer aided manufacturing (CADCAM); see page 6, lines 26-32, page 30, lines 20-25 and page 31, lines 15-23); and processing the electronic 3D information to determine a first data set based on a shape/specifications of teeth (see page 6, lines 26-32, page 30, line 33 and pages 30-31, lines 36-23), calculate or obtain a second three-dimensional data set, or the customized device, based on a first data set (see page 6, lines 26-32), and design an intra-oral device (Figure 1a) having an upper splint (1) and a lower splint (3) and a pair of lateral 
Baratier does not discloses utilizing 3D data using CAD but does not specify receiving an electronic image, nor determine a retention portion on a crown region of at least a portion of the teeth; the retention profile configured to be used in the intra-oral device, which is configured to spread a retention load across the portion of teeth for gripping, or where the splint includes the retention profile, wherein an area of the retention profile in the retention portion over tips of a cusp of the portion of the teeth has a first cusp thickness that is less than a second cusp thickness of an area between the tips of the cusp of the portion of the teeth.
Shackelford teaches determining a retention portion on a crown region of at least a portion of the teeth (19, Figure 6; Col. 1, lines 20-30; Col. Lines 20-27), the retention profile configured to be used in (retention profile is taught to be part of mouthguard 20, as shown in Figure 6) the intra-oral device (20; Figure 6; Col. 1, lines 20-30; Col. 2, lines 48-72 to Col. 3, lines 1-3), a splint (20) having a retention profile configure to spread a retention load across the portion of teeth for gripping (Figure 6; Col. 1, lines 20-30; Col. 2, lines 48-72 to Col. 3, lines 1-3); wherein an area of the retention profile in the retention portion over tips of a cusp of the portion of the teeth has a first cusp thickness that is less than a second cusp thickness of an area between the tips of the cusp of the portion of the teeth (as shown in the annotated copy of Figure 6 provided below).

    PNG
    media_image1.png
    649
    727
    media_image1.png
    Greyscale

Bergersen also teaches utilizing 3-D data in the form of an image for creating a dental appliance ([0161], Abstract) and incorporating a retention profile into the dental appliance so the device may remain stable during use ([0180], [0190]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the method of making the device of Baratier having the retention profile taught by Shackelford and incorporated into a computer aided imaging technique as further taught by Bergersen so that the device may remain more stable during use of the device. 
Regarding claim 2, Shackelford further teaches wherein the retention profile is determined on a side portion of the crown region of at least a portion of one or more teeth (see Figure 6, see concave side portion 27 of device that extends above the height of contour 19; Col. 1, lines 18-30; Col. 2, lines 48-72).
Regarding claim 3, Baratier discloses the at least a portion of the teeth available for gripping includes at least one of: (i) the teeth between the second molar and the canines on each side of the mandible; (ii) a plurality of teeth located between the first molar and the canines on each side of the mandible; (iii) the teeth between the second molar and the canines on each side of the maxilla; or (iv) a plurality of teeth located between the first molar and the canines on each side of the maxilla (see Figures 1a-1b). 
Regarding claim 4, Shkackelford further teaches determining an undercut portion of the portion of the teeth (see portion of tooth extending from A to SA in annotated Figure 6) and calculating an undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6). 

    PNG
    media_image2.png
    491
    535
    media_image2.png
    Greyscale

Regarding claim 5, Shackelford teaches wherein the undercut portion of the portion of the teeth is determined on a basis of an apex (see apex at dotted line A in annotated Figure 6 above or height of contour 19) of a sidewall of the portion of the teeth and of a minimum distance to a gingival part of the portion of the teeth (the undercut portion SA is spaced from the gingival part 18 in Figure 6 above). 
Regarding claim 6, as best can be understood Shackelford further teaches wherein a determination of the apex (a) is based on at least one of a direction of insertion (upwardly) of the at least a portion of the teeth into a respective gutter portion (24, 25), an inserted shape of the at least a portion of the teeth, or a height of the at least a portion of the teeth (Col. 2, lines 61-72).
Regarding claim 7, Shackelford teaches wherein a thickness of the retention profile is calculated on a basis of a determined undercut portion of the portion of the 
Regarding claim 8, Shackelford teaches an inner receiving portion of the retention profile (28) is located in an application position adjacent to a gingival part, the inner receiving portion being arranged at a minimum distance to the gingival part (see portion of 28 that creates a space 29 and is spaced from gingival margins 18, Figure 6).
Regarding claim 9, Baratier discloses manufacturing the intra-oral device (see page 30, lines 20-25). 
Regarding claim 10, Baratier discloses wherein the intra-oral device is manufactured using a computer aided manufacturing technique (see page 30, lines 20-25). 
Regarding claim 13, Shackelford teaches wherein an undercut thickness (thickness extending from A to SA in annotated Figure 6) at an undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6) is less than (as shown in Figure 6) the first cusp thickness (as defined in the annotated copy of Figure 6 provided above), the undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6) configured to contact a sidewall of the portion of the teeth (as shown in Figure 6).
Regarding claims 14 and 15, Baratier, Shackelford and Bergersen do not teach wherein the retention load is between approximately 0 N and approximately 100 N; and wherein the retention load is approximately 20 N.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide that the retention load is between approximately 0 N and In re Aller, 105 USPQ 233. One of ordinary skill in the art at the time of filing would find it obvious that the retention could be varied in order to more or less securely attach the device to a user’s teeth as needed for a specific application. Note: the retention load is recited to be part of the intended use of the device in claim 1, upon which claims 14 and 15 depend.
Regarding claim 16, Shackelford teaches that the retention portion includes at least a portion of an outer arch of the crown region (Figure 6).
Regarding claim 17, Shackelford teaches wherein a thickness of the retention profile varies across the entire retention portion (Figure 6).
Regarding claim 18, Shackelford teaches the first cusp thickness (as defined in the annotated copy of Figure 6 provided above) is a first minimum thickness, and the thickness of the retention profile increases in either direction along the retention profile (thickness of retention profile increases to the left and right (as at the second cusp thickness) of the first cusp thickness (as defined in the annotated copy of Figure 6 provided above); see annotated copy of Figure 6 provided above).
Regarding claim 19, Shackelford teaches wherein an apex thickness (as defined in the annotated copy of Figure 6 provided above) is a second minimum thickness, wherein a maximum thickness (at the second cusp thickness, for instance; see the annotated copy of Figure 6 provided above) is located between (as shown in Figure 6) the first cusp thickness (as defined in the annotated copy of Figure 6 provided 
Regarding claim 20, Shackelford teaches wherein the undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6) is configured to contact (as shown in Figure 6) the undercut portion of the portion of the teeth (see portion of tooth extending from A to SA in annotated Figure 6), the undercut portion the portion of the teeth (see portion of tooth extending from A to SA in annotated Figure 6) being a radially outermost point of the portion of the teeth with respect to a longitudinal axis extending substantially perpendicular to a gingival part of the portion of the teeth (as shown in Figure 6, the portion of tooth extending from A to SA in annotated Figure 6 is arched radially in a direction that extends substantially perpendicular to a gingival part 18 of the portion of the teeth).
Regarding claim 21, Shackelford teaches that an undercut portion of the retention profile (see portion of device extending from A to SA in annotated Figure 6) includes an undercut surface area (the surface area of that portion of device extending from A to SA in annotated Figure 6) in order to provide a gripping surface adapted to clip on (as shown in Figure 6) the undercut portion of the portion of the teeth (see portion of tooth extending from A to SA in annotated Figure 6).
Baratier, Shackelford and Bergersen do not teach that the undercut surface area is between approximately 15 mm2 and approximately 60 mm2.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide that the undercut surface area is between approximately 15 mm2 and approximately 60 mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art at the time of filing would find it obvious that the undercut surface area could be varied in order to most accurately accommodate the anatomy of a specific individual.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baratier et al (WO 2011/147985 A1) in view of Shackelford (US 2,707,951) in view of Bergersen (US 2003/0224314) and further in view of Bergersen (US 5,876,199).
Regarding claim 22, Shackelford teaches wherein the inner receiving portion (28) is angled outwardly from (as shown in Figure 6) the gingival part (18) so that the inner receiving portion (28) avoids contact with (as shown in Figure 6) the gingival part (18).
Baratier, Shackelford and Bergersen (US 2003/0224314) do not teach that a free end of the retention profile avoids contact with the gingival part.
However, Bergersen (US 5,876,199) teaches an analogous device wherein a free end (free ends of labial-buccal flange 12 and inner lingual flange 14, shown in Figure 5) of the retention profile (appliance 10) avoids contact with the gingival part (Figures 1 and 5, column 2, lines 58-65 and column 7, lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the method of making the device of Baratier as modified by Shackelford and .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baratier et al (WO 2011/147985 A1) in view of Shackelford (US 2,707,951) in view of Bergersen (US 2003/0224314) and further in view of Chott et al. (US 6,302,686).
Regarding claims 11 and 12, Baratier, Shackelford and Bergersen do not teach wherein the first cusp thickness is between approximately 0.2 mm and approximately 12 mm; and wherein the first cusp thickness is approximately 5 mm.
However, Chott et al. teaches (Figure 3; column 3, lines 49-52) an analogous device wherein the first cusp thickness (as defined in the annotated copy of Figure 3 provided below) is between approximately 0.2 mm and approximately 12 mm; and wherein the first cusp thickness is approximately 5 mm (column 3, lines 49-52 teaches the liner 3 having a thickness of 1 mm and that “the relative thicknesses of the liner [3] and shell [5] can be varied;” thus, Chott et al. teaches that the first cusp thickness is at minimum greater than 1 mm and can be varied, which is a thickness that can be considered between approximately 0.2 mm and approximately 12 mm, and approximately 5 mm).

    PNG
    media_image3.png
    847
    452
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the method of making the device of Baratier as modified by Shackelford and Bergersen (US 2003/0224314) to include that the first cusp thickness is between approximately 0.2 mm and approximately 12 mm; and wherein the first cusp 
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to provide that the first cusp thickness is between approximately 0.2 mm and approximately 12 mm; and wherein the first cusp thickness is approximately 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art at the time of filing would find it obvious that the first cusp thickness could be varied in order to most accurately accommodate the anatomy of a specific individual.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/3/2021